      Case 1:17-cv-00361-WMS-LGF Document 46 Filed 12/05/18 Page 1 of 1




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_________________________________________


MARK K. MACRIS,
                              Plaintiff,

       v.                                                    Civil Action No. 17-CV-361

EXPERIAN INFORMATION SOLUTIONS, INC
And SPECIALIZED LOAN SERVICING LLC,

                        Defendants.
__________________________________________

                            PLAINTIFF’S MOTION TO STRIKE

       Plaintiff hereby moves this Court, at a time, date and place to be determined by said

Court, for an order striking the affidavit of Cynthia Wallace along with the exhibits attached

thereto and other evidence submitted by Defendant Specialized Loan Servicing, LLC’s (“SLS”)

Motion for Summary Judgment:

       The grounds for the relief sought are that affiant was not properly disclosed to the

Plaintiff as a witness prior to the Defendant SLS filing its motion for summary judgment, and

therefore said affidavit and its contents, should not be considered by this Court. The grounds for

the relief sought are explained in more detail in Plaintiff’s Memorandum of Law.


Dated: December 5, 2018                      /s/Seth J. Andrews
                                             Seth J. Andrews, Esq.
                                             Law Offices of Kenneth Hiller, PLLC
                                             Attorneys for Plaintiff
                                             6000 North Bailey Ave., Suite 1A
                                             Amherst, New York 14226
                                             (716) 564-3288
                                             sandrews@kennethhiller.com
